EQUAL

                                               JUSTICE

                                               CENTER
                                                                                                en




                                             January 13,2015                                      OJ



Bexar County District Clerk                                                    via   and dclh
101 W.Nueva, Suite 217
San Antonio. Texas 78205-3411                                                                     CD
                                                                                                  CO


RE:        Appeal-
           4-14-00363-CV; Dana D. Mohammadi v. Augustin Nwabuisi, et al; in the Fourth Court
           of Appeals. San Antonio, Texas.
           Trial Court Lawsuit-

           Cause No: 2014-CI-05341; Dana D. Mohammadi ("Plaintiff") v. Augustin Nwafriui, et
           al. ("Defendants "): in the 57* Judicial District Court of Bexar County, Texas.

Dear District Clerk:


The above-referenced appeal arises out the Defendants" appeal of the Order Appointing Receiver
and to Compel Discovery that was entered by the trial court on May 5, 2014.


On July 23, 2014, the Defendants requested that the district court clerk prepare and file the
clerk's record with the Fourth Court of Appeals. Plaintiff supplemented the Record on Appeal in
September of 2014. The purpose of this correspondence is to request for additional pleaditms to
be supplemented in the clerk's record. Specifically, Plaintiff requests that the following
documents be supplemented:


      1.   Reporter's Record of Hearing on Application to Close Receivership, dated November 7,
           2014, filed with the District Clerk on January 13. 2015.


If there is a fee for supplementing the clerk's record, please contact me to make arrangements for
payment. Should you have any questions, please do not hesitate to contact me at the information
below.                                                                                       ^o        :•-'



                                                                                        • i Hi.

                                                                                             CO




510 South Congress Avenue. Suite 206 Austin. Texas 78704 tel 512 474 0007 fax 512 474 200S
    5609 Bianco Road. Suite 260. San Antonio TX 78216 te! 210.308 6222 fax 210 308 5223
  1801 North Lamar Street. Suite 325. Dallas. Texas 75202 tel 469 203.2150 fax 469.629 5045
                                                           Justice at work